Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities: 
The word “camara” needs to be camera. 
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation “preferably 3-50”, and the claim also recites “and more preferably 10-30” which is the narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zuzak et al. (US 20100056928 A1) in view of Shachaf et al. (US 20190307391 A1).
Regarding claim 1, Zuzak et al. teaches an apparatus for detecting skin disease in a lesion on a subject's skin (see Abstract, para [0002]; “the invention is directed to new devices, tools and processes for the in vivo detection and evaluation of diseases and disorders” see also para [0026]; “the one or more fluorescent targets comprises a tissue, in the bloodstream, in the lymphatic system, in bodily secretions, in biopsies, on the skin, by fiber optic transdermal spectroscopy on a blood vessel, on the skin or at the retina, by laparoscopy, by endoscopy, in the central nervous system or combinations thereof”); an illumination system comprising an array of light emitting diodes (LEDs) (see para [0313]; “the present invention can include a light emitting diode (LED) based illumination source. The source may include a single LED or a plurality of LEDs”) for sequentially illuminating the subject's skin at each of a plurality of different wavelengths for a duration of 100 ms or less (see para [0291]; “In the hyperspectral imaging system images are collected sequentially at wavelengths differentiated continuously by the LCTF that tunes from one wavelength to another. LCTF takes typically 50 to 150 ms to switch from one wavelength to another, i.e., the response time… Hyperspectral cubes were collected for varying tune-delay time starting from 0 ms to 100 ms in increment of 10 ms”); a camera adapted to obtain sequential image data from light reflected by said distal imaging plane (see para [0331]; “The instrumentation in the present invention consists primarily of a spectral light engine with DLP.RTM. technology providing the spectroscopic illumination, a digital camera with a scientific grade CCD for imaging, and software designed and developed to manage the data acquisition and the chemometric visualization… The data acquisition software automatically tunes the DLP.RTM. technology and triggers the camera for collecting a series of spectroscopic images formatted as a hyperspectral image cube”); a processor adapted to process the sequential image data with a clock-like sweep algorithm to obtain metrics and/or one or more classifiers defining the rotational symmetry of the lesion (see para [0335]; “Currently there are three illumination methods implemented in the DLP HSI for hyperspectral imaging: Full Spectral Sweep, Spectral Sweep, and the "3 Shot" method described in the present invention. These illumination methods will be discussed in the remaining sections; however, new illumination methods are easily created by programming the spectral light engine. In fact, the integrated DLP HSI system of the present invention has the ability to change the illumination spectrum to any imaginable narrow or broadband spectrum in the wavelength range of the OL 490. This versatility means that the DLP HSI can be used for any number of imaging applications”); and an output device that indicates a likelihood of the presence or absence of skin disease in the subject from the metrics and/or one or more classifiers (see para [0045]; “the processor further adapted to output a hyperspectral image of the target” see also para [0365]; “Processed Spectral Sweep output images showed high contrast between oxygenated and de-oxygenated tissue and indicated gross physiological changes. Processed "3 Shot" output images showed the same contrast between oxygenated and de-oxygenated tissue, but the two illumination and processing methods do not give identical absolute measurements of percent HbO.sub.2”). However, Zuzak et al. does not teach as further claimed, but
Shachaf et al. teach comprising: a mechanical fixture having a flat surface to position or press against the subject's skin (see para [0276]; “A second method is to use an image plate, which provides a series of brightly lit white lines, then use a lens to image this image plate onto the skin. The image plate may be a piece of clear plastic with grooves machined in it, or an illuminated plate overlaid with an opaque filter with transparent slits for the lines. A third method of achieving structured illumination is with a series of parallel cylindrical lenses in front of a white light source. Structured illumination could be included, in some embodiments, as the shape of the plastic encapsulation over one or more LEDs. Yet another embodiment uses an interference pattern from laser light to create the parallel lines of light” see also para [0105]; “camera such that most or all of the ambient light is blocked from entering the optical system of the camera. In one embodiment the light baffle is a rigid, hollow, pyramidal tube attached temporarily or permanently at the narrow end to the camera with the wider end placed or pressed against the patient”) to define a distal imaging plane containing said lesion (see para [0202]; “Anatomical terms of location include, for example: anterior, posterior, dorsal, ventral, left, right, medial, proximal, distal, etc” see also para [0225]; “the camera preferably takes two pictures of the target lesion:”). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Shachaf et al. in order to provide a direct system/process of differentiating diseased (e.g., tumor) and ischemic tissue from normal tissue (see end of para [0015]; also para [0234]).
Regarding claim 11, the rejection of claim 1 is incorporated herein. 
Zuzak et al. in the combination further teach wherein the image data has a depth of at least 12 bits (see para [0190]; “The CoolSnap.sub.ES offers higher sensitivity and lower read noise to produce high quality 12-bit monochrome images”).
Regarding claim 12, the rejection of claim 1 is incorporated herein. 
Shachaf et al. in the combination further teach further comprising an LED mounting ring, whereby the camera has an optical axis and the LEDs are positioned on the LED mounting ring around the optical axis of the camera (see Fig. 1b, para [0277]; “The white module 8 holds white LEDs, drive batteries, and/or the structured light illumination component 10, not visible in this view. The fluorescent emission light module 7 also holds drive batteries and/or the fluorescent band pass filter 9, not directly visible in this view. A mounting ring 13 may be provided for an interchangeable lens”).
Regarding claim 13, the rejection of claim 1 is incorporated herein. 
Zuzak et al. in the combination further teach whereby each of the LEDs in the array emit light at a specified wavelength in a range of 300 nm to 950 nm (see para [0032]; “The optical radiation source of the system is capable of producing photons having wavelengths in the range of 250 nm-2,500 nm”).
Regarding claim 14, the rejection of claim 13 is incorporated herein. 
Zuzak et al. in the combination further teach whereby the array preferably includes at least one LED that emits light in the range of 300 to 400 nm (see para [0032]; “The optical radiation source of the system is capable of producing photons having wavelengths in the range of 250 nm-2,500 nm”).
Regarding claim 15, the rejection of claim 1 is incorporated herein. 
Zuzak et al. in the combination further teach whereby lasers are used to illuminate the subject's skin in addition to or in place of the LEDs (see para [0309]; “white laser source 350 and spatial light modulator 352, such as a DLP.RTM., used to create one or more light wavelengths or a band spectrum which are captured as raw images 354”).
Regarding claim 16, the rejection of claim 1 is incorporated herein. 
Zuzak et al. in the combination further teach further comprising one or more filters placed in front of the illumination system to sharpen the emission spectra of the LEDs (see Fig. 5, para [0162]; “An optical filter, Liquid Crystal Tunable Filter (LCTF) or other element can be used to pass emitted fluorescence light to a detector”).
Regarding claim 17, the rejection of claim 1 is incorporated herein. 
Zuzak et al. in the combination further teach whereby for calibration's sake, the subject's skin is illuminated with an illuminating LED until the image data that are obtained are neither saturated nor underexposed (see para [0205]; “In the constant exposure method, the exposure time and aperture of the detector was adjusted to measure maximum fluorescence without getting saturated, when each ICG filled capillary was at the surface of intralipid solution”).
Regarding claim 18, the rejection of claim 17 is incorporated herein. 
Zuzak et al. in the combination further teach wherein if the obtained image data are underexposed, the integration time is increased (see para [0293]; “The tune-delay time increases the exposure time for collecting the hyperspectral, hence keeping it to a minimum is advantageous. Tune-wait/Tune-delay time depends on various factors such as the liquid crystals and the electronic components in the circuitry. Thus, tune-wait time is typical for each LCTF”).
Regarding claim 19, the rejection of claim 17 is incorporated herein. 
Zuzak et al. in the combination further teach wherein if the obtained image data are saturated, the integration time is decreased (see para [0353]; “Due to the illumination intensity of the "3 Shot" illuminations the exposure time could not be adequately lowered to keep the detector from saturating under `high gain` conditions”).
Regarding claim 20, the rejection of claim 17 is incorporated herein. 
Zuzak et al. in the combination further teach wherein when calibration is completed and the final image data are saved, the start and stop times for the final image data are registered with respect to the time when the illuminating LED was turned on (see para [0285]; “Thus an entire reflectance hyperspectral image cube was acquired and saved to hard disk in around five (5) seconds” see para [0289]; “The visible low resolution LCTF similarly was calibrated, however, a high resolution LCTF was used having a band-pass lying between 0.19 nm at 500 nm and 0.75 nm at 700 nm. As shown in FIG. 26, the input light from the source is passed through the low resolution LCTF, which is to be calibrated, tuned to a particular wavelength onto the high resolution LCTF which is scanned with an increment of 1 nm over its spectral range of 480 nm-720 nm, and focused using the 60 mm Nikon camera lens onto the CCD camera generating a series of images, i.e., a hyperspectral image cube. This procedure was repeated until the low resolution LCTF was tuned in the wavelength range 500 nm-700 nm at every 10 nm and a hyperspectral cube captured”).

Claim(s) 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zuzak et al. in view of Shachaf et al. as applied in claims above, and further in view of Darty et al. (US 20150051498 A1).
Regarding claim 2, the rejection of claim 1 is incorporated herein. The combination of Zuzak et al. and Shachaf et al. as a whole does not teach as further claimed, but
Darty et al. teach wherein the LEDS are commercially available LEDs (see para [0148]; “Commercial LED light homogenizers are available, for example, from RPC Photonics (Rochester, N.Y.).” see also para [130]; “the LEDs 104 are packaged LEDs, such as the LUXEON.RTM. Rebel (Philips Lumileds Lighting). Other types of packaged LEDs may also be used, such as those manufactured by OSRAM (Ostar package), Luminus Devices (USA), or Tridonic (Austria)”). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to incorporate the teaching of Darty et al. in order to provide uniform illumination of an area on a target object or subject (see para [0148]).
Regarding claim 3, the rejection of claim 2 is incorporated herein. 
Zuzak et al. in the combination further teach wherein the commercially available LEDs match their input requirements (see para [0111]; “FIG. 52B is an illustration of the "3 shot" illumination method of the present invention used for visualizing blood oxygenation showing relative intensity of each illumination spectrum is stretched from 0 to 100 to maximize the overall light intensity and match the required OL-490 input format”).
Regarding claim 4, the rejection of claim 2 is incorporated herein. 
Zuzak et al. in the combination further teach wherein the commercially available LEDs match their output levels (see para [0348]; “For most of the wavelength range, the actual optical output matches well with the desired optical output”).
Regarding claim 5, the rejection of claim 2 is incorporated herein. 
Zuzak et al. in the combination further teach wherein the commercially available LEDs match the differences between the manufacturer's specified wavelengths and the measured wavelengths (see para [0323]; “Contrarily, in the "3 shot" method, a series of narrow bandwidths is replaced with a broadband spectrum, in which the relative intensity of each wavelength is attenuated according to reference spectra. Without explicitly measuring the reflectance spectrum of a tissue, the "3 shot" method implicitly determines how closely the sample matches one of a pair of reference spectra”).
Regarding claim 6, the rejection of claim 2 is incorporated herein. 
Darty et al. in the combination further teach wherein there are preferably 3-50, and more preferably 10-30, commercially available LEDs in the array (see para [0130]; “the LEDs 104 are packaged LEDs, such as the LUXEON.RTM. Rebel (Philips Lumileds Lighting). Other types of packaged LEDs may also be used, such as those manufactured by OSRAM (Ostar package), Luminus Devices (USA), or Tridonic (Austria).” See also para [0113]; “For example, referring to FIG. 4, an imaging device (e.g., hyperspectral/multispectral camera) capable of illuminating an object at eight wavelengths can have two light sources (104-4 and 104-12), positioned symmetrically about the objective lens 106, which emit radiation having the same wavelength(s), e.g., two identical narrowband LEDs. Likewise, four lights (104-4, 104-8, 104-12, and 104-16), emitting radiation of the same wavelength(s), can be positioned symmetrically about the objective lens. In certain embodiments, the imaging system includes 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, 20, 21, 22, 23, 24, 25, 26, 27, 28, 29, 30, 35, 40, 45, 50, or more light sources. In certain embodiments, the imaging system includes at least 2, 3, 4, 5, 6, 7, 8, 9, 10, or more lights emitting radiation at the same wavelength(s), preferably arranged in a symmetrical pattern about the objective lens”).
Regarding claim 7, the rejection of claim 2 is incorporated herein. 
Shachaf et al. in the combination further teach wherein the array of commercially available LEDs have illumination spectra that overlap (see para [0096]; “Excitation light—Excitation light source, spectral band, or filter to pass excitation light must have some light overlapping with the excitation band of the subject of interest, such as the fluorescent portion of a biotag”).
Regarding claim 8, the rejection of claim 7 is incorporated herein. 
Zuzak et al. in the combination further teach wherein the overlapping illumination spectra are corrected in advance based on the specifications from the manufacturer of the commercially available LEDs (see para [0016]; “an illumination optical system having an illumination light source that emits a light beam in a specified wavelength range; a light receiving optical system for forming a fundus image on the light receiving surface of a photographing section; a liquid crystal wavelength tunable filter capable of choosing a wavelength of a transmitted light beam in a specified wavelength range; a spectral characteristic correction filter having a wavelength characteristic for correcting the wavelength characteristic of the emitted light intensity of the illumination light source and the transmission wavelength characteristic of the wavelength tunable filter so that the received light intensity on the light receiving surface is kept within the specified range”). 
Regarding claim 9, the rejection of claim 7 is incorporated herein. 
Zuzak et al. in the combination further teach further comprising a spectrometer to measure the emission spectra of the commercially available LEDs, whereby the measured emission spectra are used to correct the overlapping illumination spectra (see para [0113]; “FIG. 53A is a graph illustrating the comparison of optical output measured by a spectrometer and desired optical output for first illumination spectrum of the "3 shot" method before applying center wavelength calibration and intensity adjustment”).
Regarding claim 10, the rejection of claim 9 is incorporated herein. 
Zuzak et al. in the combination further teach further comprising a fiber optic element located distally of the commercially available LEDs to guide the emission spectra of each LED to the spectrometer (see para [0313]; “It can include a pump laser and a microstructured fiber (either a photonic-crystal fiber or a tapered fiber)”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINTA GEBRESLASSIE whose telephone number is (571)272-3475. The examiner can normally be reached Monday-Friday9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WINTA GEBRESLASSIE/            Examiner, Art Unit 2668      

/VU LE/             Supervisory Patent Examiner, Art Unit 2668